Order entered October 18, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00165-CV

             IN RE ESTATE OF LINDA JEAN WHETSTONE, DECEASED

                          On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. PR-17-00142-3

                                          ORDER
       Before the Court is the motion of appellee Nancy Rhodes for an extension of time to file

her brief. The motion does not comply with rule 10, Texas Rules of Appellate Procedure. See

TEX. R. APP. P. 10.1 (contents of motion); TEX. R. APP. P. 10.5(b) (motions to extend time). We

DENY the motion without prejudice to refiling a motion that complies with rule 10 on or before

Monday, October 22, 2018.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE